        Case 7:19-cv-02918-PMH-AEK
Case 7-19-cv-02918-PMH-LMS         Document
                             Document       54 inFiled
                                      53 Filed    NYSD 02/11/21 Page 1 ofPage
                                                         on 02/10/2021    1   1 of 1

                                                                        239 Great Neck Road, Suite 201
                                                                                 Great Neck, NY 11021
                                                                                 www.rukabbrash.com
                                                                               Phone: (347) 535-3500



                                                                February 10, 2021


   VIA ECF                                                     Application granted. The Clerk is
   Hon. Philip M. Halpern                                      instructed to terminate ECF No. 53.
   United States District Court
   For the Southern District of New York                       SO ORDERED.
   300 Quarropas Street
   White Plains, New York 10601                                ________________________
                                                               Philip M. Halpern, U.S.D.J.
   Re:    KOS Building Group, LLC v. Granoff
          Civil Action No.: 19-cv-02918-KMK
                                                               Dated: New York, NY
   Dear Judge Halpern:                                                February 11, 2021

           This firm is counsel for the plaintiff KOS Building Group, LLC (“Plaintiff”) in the above-
   referenced action. I write pursuant to the Court’s Individual Rules of Practice 1(B) and 1(C) and
   with the consent of counsel for defendants Richard S. Granoff (“Granoff”) and Granoff Architects,
   P.C.’s (“Granoff Architects” together with Granoff, the “Defendants”) to request a modification
   of the scheduling order on Defendant’s motion for summary judgment.

           Counsel for the parties have conferred and seek the Court’s permission to adjust the
   briefing schedule accordingly:

                  Applicable Service/Filing                Original Date      Proposed Date
         Plaintiff shall serve, not file, its opposition February 12, 2021   February 19, 2021
         Defendants shall serve their reply              February 19, 2021   February 26, 2021
         All moving papers shall be filed via ECF        February 19, 2021   February 26, 2021

          No prior requests for an adjournment have been made to the briefing schedule on
   Defendants’ motion for summary judgment. This request is being made to accommodate certain
   overlapping scheduling conflicts.

          Thank you.
                                                        Very truly yours,



                                                        Jason Jacobs

   Cc:    Herbert Adler, Esq. (via ECF)
